Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Mclnerney, J.), rendered April 16, 1986, convicting him of bribe receiving in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed, and the case is remitted to the Supreme Court, Suffolk County, for further proceedings pursuant to CPL 460.50 (5).
We find that the trial court properly submitted to the jury the issue of whether Janis Reikmanis (a construction supervisor who testified to his unwillingness to pass money to the defendant) was an accomplice as a matter of fact. This construction supervisor’s statement that he had feared losing his job if he did not give the defendant a bribe for each field *524inspection created a situation whereby different inferences could reasonably have been drawn as to whether Mr. Reikmanis had had the necessary intent to participate in the crime charged, and the question of his complicity in the crime was properly left for the jury to determine (CPL 60.22; People v Basch, 36 NY2d 154; People v Baker, 46 AD2d 377; People v Wheatman, 31 NY2d 12; see also, People v Court, 43 NY2d 817).
We have considered the defendant’s remaining contentions and find them to be without merit. Eiber, J. P., Kunzeman, Kooper and Spatt, JJ., concur.